—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered March 12, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was not tried before jurors in whose selection he had a voice is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hopkins, 76 NY2d 872; People v Martinez, 239 AD2d 205).
In any event, the court did not err in dismissing, without any voir dire by counsel, a prospective juror whose negative response to the court’s own question revealed that the juror was unqualified'to serve (see, People v Vargas, 88 NY2d 363; People v Decker, 157 NY 186; People v Zamora, 243 AD2d 746; People v Gayle, 238 AD2d 133; People v Mitchell, 224 AD2d 316; People v Mulinar, 185 AD2d 996; People v Purcell, 103 AD2d 938). Moreover, as the prospective juror was replaced with an unbiased juror, the defendant’s claim of prejudice is pure speculation (see, People v Zamora, supra; People v Gayle, supra). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.